PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Edward G. Sloane October 20, 2009 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. ANNOUNCES THIRD QUARTER RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today announced results for the quarter ended September 30, 2009.Higher provision for loan losses, coupled with other-than-temporary impairment (“OTTI”) charges on investment securities, resulted in Peoples incurring a net loss of $4.6 million, or $0.44 per diluted common share, for the third quarter of 2009.In comparison, Peoples reported net income available to common shareholders of $2.3 million, or $0.23 per diluted common share, for the second quarter of 2009 (or “linked quarter”) and $3.0 million, or $0.28 per diluted common share for the third quarter of 2008.On a year-to-date basis, net income available to common shareholders was $1.6 million through September 30, 2009, versus $10.6 million a year ago, while diluted earnings per common share were $0.16 and $1.02, respectively.
